Motion granted insofar as to dispense with the printing in the record on appeal of items numbered 7 and 9 referred to in the moving papers upon condition that appellant serve respondents with one typewritten copy of the said papers and file with this court five typewritten copies of item 7 and one typewritten copy of item 9, together with the printed record on appeal and printed appellant’s points on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Babin, Stevens and Bergan, JJ.